Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-5 and 7-11, filed 06/02/2021, are currently pending and are under examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed 06/02/2021, have been fully considered but they are not persuasive. 
Rejection of claims 1-5 and 7-11 under 35 U.S.C. 103 – Houben et al. (US Patent Application Publication 2017/0281031) in view of Arora et al. (NPL) and Stolarski et al. (US Patent Application Publication 2008/0188765)
Independent claims 1 and 7 have been amended to include labeling both activations on the anatomical map. Applicant argues that Houben does not teach or suggest identifying in the bipolar intracardiac EGM signals primary activations and secondary activations, wherein identifying the primary activations and the secondary activations in a bipolar intracardiac EGM signal among the bipolar intracardiac EGM signals comprises selecting a noise level for the bipolar intracardiac EGM signal; labeling local maxima of the bipolar intracardiac EGM signal, which are above the selected noise level, as activations; and for a given cardiac cycle, visually labeling an activation having a maximum absolute value as a primary Filtering is an important aspect of electrogram processing”).
  Therefore, it would have been obvious to modify the invention of Houben with the labeling and identification of the primary and secondary activations using the maximum absolute value as taught by Arora in order to provide an electrophysiological map with easily identifiable primary and secondary activations.   
Regarding the rejections of claims 2-5 and 8-11 under 35 U.S.C. 103, the examiner maintains the rejections of claims 2-5 and 8-11 due to the reasons discussed above. No additional arguments have been provided.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Houben et al. (US Patent Application Publication 2017/0281031 - PREVIOUSLY CITED), hereinafter Houben, as applied to claims 1, 2, 5, 7, 8, and 11 above, and further in view of Arora et al. (Arora, R., Kadish, K. “Fundamentals of Intracardiac Mapping” in: Huang, S.K.S., Wood, M.A., Catheter Ablation of Cardiac Arrhythmias (Philadelphia, PA, Elsevier, 2006), pp. 107-134 – PREVIOUSLY CITED), hereinafter Arora. 
Regarding claim 1, Houben teaches a method comprising: 

receiving positions and respective bipolar intracardiac electrogram (EGM) signals measured at the positions (Houben, par. [0084]; claim 13: lines 4-7), 
identifying primary and secondary activations in the EGM signals, wherein identifying the primary activations and the secondary activations in a bipolar intracardiac EGM signal among the bipolar intracardiac EGM signals comprises: 
selecting a noise level for the bipolar intracardiac EGM signal,
labeling local maxima of the bipolar intracardiac EGM signal, which are above the selected noise level, as activations (e.g. Houben, par. [0081]: lines 6-10; Examiner considers identifying primary and secondary activations as filtering the EGM signals), 
for a given cardiac cycle, visually labeling primary and secondary activations both on the anatomical map (e.g. Figure 19, diagram 197 shows electrode mesh points on an anatomical map with multiple propagations 199), and
deriving a surface representation of the EGM signals over the region, including the identified primary activations and secondary activations (Houben, par. [0119]), and 
presenting the surface representation overlaid on the anatomical map (Houben, par. [0119], par. [0124] - [0127]; Figure 19, diagram 197 shows electrode mesh points on an anatomical map with propagations 199). 
However, Houben fails to teach visually labeling an activation having a maximum absolute value as a primary activation, and visually labeling other activations as secondary activations for a given cardiac cycle. 
Arora teaches intracardiac mapping for identifying local tissue activations in bipolar intracardiac electrograms (EGM). Arora teaches labeling an activation having a maximum absolute value as a primary activation, and labeling other activations as secondary activations (page 110: “The following criteria 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Arora’s labeling and identification of primary and secondary activations using the maximum absolute value in combination with Houben’s noise level selection and labeling of local maxima of the EGM signal which are above the noise level as activations to result in an electrophysiological map with correctly labeled and easily identifiable primary and secondary activations.
Regarding claim 2, Houben teaches the invention as claimed. Houben further discloses using different types of visual indicators for the primary and secondary activations (Houben, par. [0117]: lines 6-7). 
Regarding claim 5, Houben teaches the invention as claimed. Houben further discloses the visual indicators representing Local Activation Times (LAT) (Houben, par. [0008]: lines 7-12; Figure 18: a flowchart that relates LATs of an electrode mesh to cardiac anatomy).
Regarding claim 7, Houben teaches a system comprising: 
a memory which is configured to store an anatomical map of at least a portion of the heart (Houben, par. [0073], lines 7-10), 
a processor, which is configured to (Houben, par. [0022]): 
receive an anatomical map of at least a portion of a heart (Houben, par. [0082]: lines 6-16), receiving positions and respective bipolar intracardiac electrogram (EGM) signals measured at the positions (Houben, par. [0084]; claim 13: lines 4-7), 
identify in the bipolar intracardiac EGM signals primary activations and secondary activations, wherein the processor is configured to identify the primary activations and the secondary activations in an bipolar intracardiac EGM signal among the bipolar intracardiac EGM signals, by: 

for a given cardiac cycle, labeling primary and secondary activations both on the anatomical map (e.g. Figure 19, diagram 197 shows electrode mesh points on an anatomical map with multiple propagations 199), 
deriving a surface representation of the EGM signals over the region, including the identified primary activations and secondary activations (Houben, par. [0119]), and 
presenting the surface representation overlaid on the anatomical map (Houben, par. [0119], par. [0124] - [0127]; Figure 19, diagram 197 shows electrode mesh points on an anatomical map with propagations 199). 
However, Houben fails to teach labeling an activation having a maximum absolute value as a primary activation, and labeling other activations as secondary activations for a given cardiac cycle. 
Arora teaches an intracardiac mapping method for identifying local tissue activations in bipolar intracardiac electrograms (EGM). Arora teaches labeling an activation having a maximum absolute value as a primary activation, and labeling other activations as secondary activations (page 110: “The following criteria have been suggested for activation detection in bipolar electrograms: (1) the maximum absolute value of the bipolar electrogram;”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Arora’s labeling and identification of primary and secondary activations using the maximum absolute value in combination with Houben’s noise level selection and labeling of local maxima of the EGM signal which are above the noise level as activations to result in an 
Regarding claim 8, Houben teaches the invention as claimed. Houben further discloses using different types of visual indicators for the primary and secondary activations (Houben, par. [0117]: lines 6-7). 
Regarding claim 11, Houben teaches the invention as claimed. Houben further discloses the visual indicators representing Local Activation Times (LAT) (Houben, par. [0008]: lines 7-12; Figure 18: a flowchart that relates LATs of an electrode mesh to cardiac anatomy).
Claims 3, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Houben et al. (US Patent Application Publication 2017/0281031 - PREVIOUSLY CITED), hereinafter Houben, and Arora et al. (Arora, R., Kadish, K. “Fundamentals of Intracardiac Mapping” in: Huang, S.K.S., Wood, M.A., Catheter Ablation of Cardiac Arrhythmias (Philadelphia, PA, Elsevier, 2006), pp. 107-134 – PREVIOUSLY CITED), hereinafter Arora, as applied to claims 1, 2, 5, 7, 8, and 11 above, and further in view of Stolarski et al. (US Patent Application Publication 2008/0188765 – PREVIOUSLY CITED), hereinafter Stolarski.
Regarding claims 3 and 9, Houben in view of Arora teaches the invention as claimed. However, Houben in view of Arora does not teach the limitation of the instant claims 3 and 9, wherein the visual indicators comprise different geometrical shapes. Stolarski teaches a method for mapping bipolar intracardiac electrogram (EGM) signals in the heart using visual indicators. Stolarski teaches using different geometrical shapes for the different visual indicators (Stolarski, par. [0122]: lines 2-7; Figure 10: rectangular correlation bar and spherical pace-mapped points). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Stolarski’s different geometrical shapes in place of the different 
Regarding claims 4 and 10, Houben in view of Arora teaches the invention as claimed. However, Houben in view of Arora does not teach the limitation of the instant claims 4 and 10, wherein the visual indicators comprise different colors. Stolarski teaches a method for mapping bipolar intracardiac electrogram (EGM) signals in the heart using visual indicators. Stolarski teaches using different colors for the different visual indicators (Stolarski, par. [0122]: lines 2-7; Figure 10: rectangular correlation bar, color scale 108). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Stolarski’s different colors in place of the different hatch pattern indicators of Houben because different colors are equivalent for the same purpose of making the visual indicators distinguishable from each other and easily identified. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Markovitz (US Patent Application 2020/0085329) teaches local activation time mapping, Markovitz teaches it is known to identify multiple activations and display them on a cardiac model (e.g. Par. [0011]; Fig. 3; Fig. 4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792